NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 10a0377n.06

                                            No. 08-3098                                   FILED
                                                                                      Jun 21, 2010
                           UNITED STATES COURT OF APPEALS
                                                                                 LEONARD GREEN, Clerk
                                FOR THE SIXTH CIRCUIT

MICHAEL RAVER,                                            )
                                                          )
       Petitioner-Appellant,                              )        ON APPEAL FROM THE
                                                          )        UNITED STATES DISTRICT
v.                                                        )        COURT FOR THE SOUTHERN
                                                          )        DISTRICT OF OHIO
TIM BRUNSMAN,                                             )
                                                          )
       Respondent-Appellee.                               )
                                                          )

BEFORE: MARTIN and GRIFFIN, Circuit Judges; and DUGGAN, District Judge.*

       BOYCE F. MARTIN, JR, Circuit Judge. Michael Raver appeals the district court’s denial

of his petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254. He was convicted of two

counts of gross sexual imposition involving one of his stepdaughters, but he was found not guilty

of four counts involving the sexual abuse of his second stepdaughter. The district court found that

Raver’s only claim to survive procedural default—that his trial counsel was constitutionally

ineffective for failing to object to or remedy the joining of the indictments so that he could have

separate trials on the sexual assault charges against him—was without merit and that the state court’s

determination that Raver was not prejudiced was not so unreasonable as to justify habeas relief.

       For the reasons set forth below, we AFFIRM the district court’s denial of Raver’s petition

for a writ of habeas corpus.




       *
       The Honorable Patrick J. Duggan, United States District Judge for the Eastern District of
Michigan, sitting by designation.
08-3098; Raver v. Brunsman
Page 2

                                                 I.

       Raver was indicted by a grand jury in Franklin County, Ohio, on two counts of rape, eight

counts of sexual battery without specification, and two counts of sexual battery with specification

in case no. 00-cr-6206, and he was later indicted on two counts of gross sexual imposition in case

no. 01-cr-3348. All of the allegations stemmed from multiple incidents of sexual misconduct with

his stepdaughters, C. and M.. An unopposed motion to join the separate indictments was granted

on July 9, 2002.

       The Ohio Tenth District Court of Appeals summarized the facts of this case as follows:

       Appellant was charged with multiple incidents of sexual misconduct involving his
       two stepdaughters, [C. and M.]. Both children testified at trial [on May 7-8, 2002]
       regarding incidents occurring in 1999 when visiting their mother and appellant’s
       home on Belvidere Avenue in Columbus.

       *      *      *       *      *

       [C.]’s testimony acknowledges that she at first denied having been sexually abused
       because she was frightened and embarrassed by the incident. Later, after her sister
       came forward with similar allegations, [C.] came forward herself.

       *      *      *       *      *

       Appellant testified on his own behalf and asserted his devotion to and affection for
       his stepdaughters. He denied any sexual conduct or contact with the girls.

       The jury returned a verdict of not guilty on the four counts involving [M.] but guilty
       of two counts of gross sexual imposition in violation of R.C. 2907.05, a felony of the
       third degree, involving [C.] The trial court denied appellant’s request for a pre-
       sentence investigation. [On May 8, 2002, the] trial court subsequently sentenced
       appellant to five years incarceration on each count, the two sentences to be served
       concurrently. In imposing this maximum sentence, the trial court found that a
       minimum sentence would demean the seriousness of the offense based on the
       victim’s age, the fact that she was a stepdaughter in appellant’s custody and control
       at the time of the offense, and the demonstrated psychological effect upon the victim.
       The trial court also found that appellant’s acts demonstrated a pattern of abuse and
08-3098; Raver v. Brunsman
Page 3

       that appellant was likely to re-offend, but that the two counts for which he had been
       convicted were perpetrated in a single incident, justifying the concurrent sentences.

       At the time of sentencing, the trial court conducted a further hearing pursuant to R.C.
       2950.09, and found that appellant should be adjudicated a sexual predator, subject
       to the registration and notification provisions of R.C. Chapter 2950. The trial court
       again noted the age of the victim, the relationship of appellant to the victim, the
       demonstrated pattern of abuse, the effect upon the victim, and in addition noted the
       demonstrated lack of remorse or acceptance of responsibility by appellant.

State v. Raver, No. 02AP-604, 2003 WL 723225, at *1-2 (Ohio App. 10 Dist. Mar. 4, 2003).

       Raver timely appealed, raising the following assignments of error:

       [1.] The trial court erred when it entered judgment against the defendant for two
       counts of gross sexual imposition when the evidence was not sufficient to sustain
       either verdict and the manifest weight of the evidence would not support them.

       [2.] The trial court erred in sentencing defendant-appellant to a maximum term of
       incarceration where the factual criteria to warrant a maximum term was not present
       and without first considering and rejecting a minimum sentence for defendant-
       appellant, who has not previously served a prison term.

       [3.] The evidence before the trial court was legally insufficient to establish that
       defendant-appellant was a sexual predator, subject to the lifetime registration and
       community notification provisions of R.C. 2950.09.

       [4.] Defendant-appellant was denied his sixth amendment right to counsel when trial
       counsel failed to: obtain expert assistance in defending defendant-appellant in the
       sexual predator hearing; and, make an adequate record of the pertinent aspects of
       defendant-appellant’s history relating to the factors set forth in R.C. 2950.09(B)(2)
       probative of whether the offender is likely to engage in the future in one or more
       sexually oriented offenses.

       [5.] Mr. Raver’s rights to the effective assistance of counsel as guaranteed by the
       sixth and fourteenth amendments to the United States Constitution and Article I, §
       10 of the Ohio Constitution were violated.

Id. at *2-3. On March 4, 2003, the state appellate court affirmed the trial court’s judgment. Id. at

*13. Raver did not appeal to the Ohio Supreme Court.
08-3098; Raver v. Brunsman
Page 4

        On January 3, 2003, Raver filed a petition for post-conviction relief in the state trial court in

which he asserted the ineffective assistance of trial counsel. On March 16, 2005, the trial court

denied the petition. Raver timely appealed to the Ohio Appellate Court, asserting that “the trial court

erred when it denied Appellant an evidentiary hearing in violation of his rights under the Fifth, Sixth,

Eighth, Ninth and Fourteenth Amendments of The United States Constitution and Article 1, Sections

1, 2, 9, 10, 16 and 20 of The Ohio Constitution, when the Appellant submitted documentary evidence

dehors [sic] the record to support his claims.” Raver v. Brunsman, No. 2:06-cv-952, 2007 WL
4365685, at *3 (S.D. Ohio Dec. 12, 2007). On February 14, 2006, the state appellate court affirmed

the trial court’s dismissal of petitioner’s post-conviction petition. State v. Raver, No. 05AP-374,

2006 WL 330093 (Ohio App. 10th Dist. Feb. 14, 2006). Again represented by counsel, Raver timely

appealed, raising the following proposition of law: “Counsel in this case did not provide the

assistance necessary to properly defend a case of sexual impropriety with a child.” On July 5, 2006,

the Ohio Supreme Court declined jurisdiction to hear the case and dismissed the appeal as not

involving any substantial constitutional question.

        On November 13, 2006, Raver filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 in the United States District Court for the Southern District of Ohio. The district

court found that all of the issues that Raver raised on appeal, save ineffective assistance of counsel

due to his attorney’s failure to object to the consolidation of the charges against him, were

procedurally defaulted. Raver v. Brunsman, No. 2:06-cv-952, 2007 WL 2670060 (S.D. Ohio Sept.

7, 2007).    On October 18, 2007, Magistrate Judge Terence Kemp issued a Report and

Recommendation recommending that Raver’s petition for a writ of habeas corpus be dismissed for
08-3098; Raver v. Brunsman
Page 5

failure to show prejudice because: (1) as Raver was represented by several attorneys, it is likely that

one of them knew that they could move to sever the trials; (2) there is no indication that the trial

court would have granted the severance; (3) Raver’s attorney used the consolidation to his advantage

to attack the credibility of the more credible victim; and (4) because the jury returned a verdict of

not guilty on all counts involving one of the victims, Raver cannot show prejudice as the jury was

clearly able to separate and independently consider the charges against him. The district court

adopted and affirmed the Report and Recommendation on December 12, 2007. Raver, 2007 WL
4365685, at *1. Thereafter, the district court granted Raver a certificate of appealability of the

following issue: Whether the petitioner was denied the effective assistance of counsel based upon

his attorney’s failure to oppose the state’s request to consolidate the charges against him for trial.

       Raver timely appealed.

                                                  II.

       We review a district court’s decision regarding a habeas petitioner’s claim of ineffective

assistance of counsel de novo. Avery v. Prelesnik, 548 F.3d 434, 436 (6th Cir. 2008).

       Raver’s federal habeas petition was filed subsequent to the passage of the Antiterrorism and

Effective Death Penalty Act (“AEDPA”) in 1996, and thus its provisions govern this Court’s review.

Under AEDPA, a federal court may not grant habeas relief unless the state court’s adjudication of

the claim either:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.
08-3098; Raver v. Brunsman
Page 6

28 U.S.C. § 2254(d). Under the “contrary to” provision, a federal habeas court should grant the writ

“if the state court arrived at a conclusion ‘opposite to that reached by [the Supreme] Court on a

question of law or if the state court decides a case differently than [the Supreme] Court has on a set

of materially indistinguishable facts.’” Boykin v. Webb, 541 F.3d 638, 642 (6th Cir. 2008) (quoting

Williams v. Taylor, 529 U.S. 362, 412-13 (2000)). Under the “unreasonable applications” clause,

a habeas court may grant the writ if the state court identified the correct legal principle from the

Supreme Court’s decisions but unreasonably applied that principle to the petitioner’s case. Id. The

habeas petitioner has the burden of rebutting, by clear and convincing evidence, the presumption that

the state court’s factual findings were correct. See 28 U.S.C. § 2254(e)(1); McAdoo v. Elo, 365 F.3d
487, 494 (6th Cir. 2004).

                                                  III.

       Raver argues that the district court erred in denying his petition for a writ of habeas corpus

on the ground that he received ineffective assistance of counsel due to his attorney’s failure to object

to the state’s motion to consolidate the cases against him.1

       The standard for whether counsel’s ineffectiveness fell below the minimum requirements of

the Sixth Amendment contains two components: (1) the deficient performance of counsel as

compared to an objective standard of reasonable performance and (2) that there is a reasonable

probability that the lawyer’s errors prejudiced the outcome of the proceedings. Strickland v.

Washington, 466 U.S. 668, 687-88 (1984). The Supreme Court assesses performance using an


       1
         The government argues in its response that the district court erred in finding, in a separate
order than that appealed here, that Raver’s ineffective assistance of counsel claim was procedurally
defaulted. However, as the claim fails on the merits, we do not address this alternative, and likely
waived, argument.
08-3098; Raver v. Brunsman
Page 7

“objective standard of reasonableness” and “prevailing professional norms.” Id. at 688. Prejudice

occurs when there is a “reasonable probability that, but for counsel’s unprofessional errors, the result

of the proceeding would have been different.” Id. at 694. To prevail on an ineffective assistance of

counsel claim, Raver must satisfy both the deficient performance and prejudice prongs of Strickland.

See Harries v. Bell, 417 F.3d 631, 636 (6th Cir. 2005).

        Raver argues that his trial counsel had no strategic reason for failing to oppose the

consolidation of the cases involving C. and M., which had been charged in separate indictments, and

that he was prejudiced by and suffered adverse effects from this ineffective assistance of counsel.

In his state appeal, Raver offered an affidavit from his appellate attorney, James Owen, stating that

trial counsel was unaware that Raver was entitled to two separate trials. The state appellate court,

having correctly identified Strickland as the clearly established Supreme Court precedent at issue,

found that:

        The conclusion we reach in the present case, in assessing the effectiveness of trial
        counsel, is not that there was no potential risk for appellant from trying the cases
        together, but that there were concomitant advantages to going forward in a single
        proceeding, and that, ultimately, no actual prejudice to appellant can be shown based
        upon the outcome of the trial. As stated above, the possibility that one sister’s lack
        of credibility might undermine the testimony of the other cannot be disregarded; in
        fact the jury found one sister not credible. Although this ultimately did not avoid
        conviction on the charges involving [C.], [M.’s] lack of credibility could certainly
        have benefitted appellant in the charges against [C.]. Ultimately, the outcome of the
        trial obviated any possibility of prejudice to appellant; had appellant been convicted
        of charges involving both sisters, some prejudice could be argued, but the actual
        outcome in the present case simply does not support the proposition that one sister’s
        less than credible testimony bolstered the jury’s willingness to convict on charges
        involving the other sister. No ineffective assistance of trial counsel can be shown in
        this respect.

Raver, 2003 WL 723225, at *12 (emphasis in original).
08-3098; Raver v. Brunsman
Page 8

       Because the district court found that Raver was unable to show that he was prejudiced by his

counsel’s decisions, it did not explicitly address whether these decisions constituted ineffective

assistance of counsel. The district court correctly noted that Raver appeared to have more than one

attorney at trial and it is conceivable that one of those attorneys knew that he could oppose the

motion to consolidate charges against him and of the strategic reason for not doing so. Raver, 2007
WL 4365685, at *9. Indeed, there appear to be strategic reasons to keep the cases together, and

Raver’s attorneys took full advantage of at least one. Raver’s attorney used the “consolidation of

charges to his advantage by pursuing the tactic of attacking the credibility of the more credible victim

by pointing out that her accusations arose upon speaking to her less credible sister.” Raver, 2007
WL 4365685, at *10. The fact that the jury only convicted Raver of charges involving C. and found

him to be not guilty of the charges involving M. does, as the district court found, demonstrate that

the jury was able to separate the charges involving each alleged victim and consider them

independently.

       While there is always a potential for prejudice when claims are tried together, there is no

evidence that such prejudice arose here and that any error of counsel “actually had an adverse effect

on the defense,” as required by Strickland. 466 U.S. at 694. Therefore, as the district court found,

even had the decision not to contest the joinder of the two charges been ineffective assistance of

counsel, Raver has failed to show that he was prejudiced by this decision. Thus, the state court’s

decision to that effect is not so unreasonable as to justify habeas relief.
08-3098; Raver v. Brunsman
Page 9



                                              IV.

       For the foregoing reasons, we AFFIRM the district court’s denial of Raver’s petition for a

writ of habeas corpus.